IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of:
                                                   DIVISION ONE
 GRZEGORZ P. GOGOLOWICZ,
                                                   No. 80301-8-I (consol. with
        Appellant/Cross-Respondent,                Nos. 80415-4-I, 80800-1-I, and
                                                   81030-8-I)
                  and
                                                   UNPUBLISHED OPINION
 MAGDALENA N. GOGOLOWICZ,

        Respondent/Cross-Appellant.


       DWYER, J. — After a trial on relocation and modification of a parenting

plan, the trial court granted the mother’s request to relocate and modified the

parenting plan. The trial court later held the father in contempt for violating

various provisions of the parenting plan that were put in place to protect the

child’s emotional well-being, but did not order remedial sanctions. The father

appeals, and the mother cross-appeals. We affirm. Neither the appeal nor the

cross-appeal establish a basis for appellate relief.

                                          I

       Grzegorz Gogolowicz and Magdalena Gogolowicz were married on

October 3, 2010. Their son, Dominic, was born on July 30, 2012. Magdalena

has taken greater responsibility for performing parenting functions relating to

Dominic’s daily needs ever since his birth.
No. 80301-8-I/2


      On March 27, 2013, Grzegorz, through counsel, filed a petition for legal

separation.

      On August 1, 2013, Magdalena, pro se, agreed to entry of final orders on

parenting, property, and child support. The parenting plan specified that:

      In the best interest of the child, both parties intend to live within 30
      minutes’ drive from each other as measured by Google Maps or a
      similar service (without accounting for the current traffic delays). If
      the distance between the parties becomes larger than that, the
      parties agree to make appropriate major modifications to the
      residential schedule to reasonable [sic] provide for frequent
      residential time in the same average amount as defined in this
      agreement.

      In January 2017, Magdalena sent Grzegorz an e-mail informing him that

she planned to buy a house and that it was likely that any house she could afford

would be more than a 30 minute drive from where Grzegorz lived in Seattle.

Magdalena asserts that Grzegorz never responded to this e-mail or talked to her

about her plans to move more than 30 minutes away.

      On April 18, 2017, Magdalena, through counsel, sent a letter to Grzegorz

notifying him of the address of the house she purchased in Maple Valley.

      On May 16, 2017, Grzegorz filed (1) a motion for contempt, claiming that

Magdalena had failed to provide statutory notice of her intent to relocate under

RCW 26.09.440, (2) an objection to relocation, and (3) a petition seeking a major

modification to the parenting plan.

      On June 2, 2017, Magdalena filed a counter-petition seeking to modify the

parenting plan.

      A superior court commissioner found Magdalena in contempt for

relocating further than 30 minutes from Grzegorz’s house and failing to provide


                                          2
No. 80301-8-I/3


the required statutory notice of her intent to relocate. Magdalena moved to

revise the contempt order. The superior court judge declined to revise the

contempt order but allowed the son’s temporary relocation, finding it was likely

that the relocation would be approved at trial.

       Nearly 19 months passed before the modification and relocation matter

reached trial. During this time, five continuances were granted by various King

County Superior Court judges. In the order granting the fifth continuance, the

trial court also granted Magdalena $50,000 in attorney fees to be paid by

Grzegorz.

       Trial finally began in December 2018 and lasted over 12 days in

December 2018 and February 2019.

       On April 5, 2019, the trial court entered a written order allowing

Magdalena to relocate with Dominic. 1 The trial court also entered a written order

regarding modification of the parenting plan. 2 The court approved major changes

to the parenting plan, finding that “[t]he father has engaged in abusive use of

conflict and RCW 26.09.191 restrictions are necessary to protect the child from

further harm and/or the potential for further harm.” The court attached the same

8-page list of 43 detailed findings to both of these orders.

       The same day, the trial court entered a separate parenting plan and an

order appointing a guardian ad litem for Dominic. The court attached the same

8-page list of 43 detailed findings to the parenting plan.


        1 Final Order and Findings on Objection about Moving with Children and Petition about

Changing a Parenting/Custody Order (Relocation).
        2 Final Order and Findings on Petition to Change a Parenting Plan, Residential Schedule

or Custody Order.


                                               3
No. 80301-8-I/4


        On July 16, 2019, after considering the parties’ motions for

reconsideration, the trial court entered its written amended parenting plan.

        On October 29, 2019, Magdalena filed a motion for immediate restraining

order and supervision of father’s residential time. The court issued an immediate

restraining order.

        On November 18, 2019, the court held a full hearing on the restraining

order. The trial court dismissed the restraining order.

        That same day, November 18, 2019, Magdalena filed a motion to hold

Grzegorz in contempt.

        After the superior court judge denied Grzegorz’s request to recuse herself

from the contempt proceedings, a contempt hearing was held on December 18,

2019.

        On January 21, 2020, the court issued a written order finding Grzegorz in

contempt. Specifically, the trial court found that Grzegorz violated provisions of

the parenting plan that were put in place to protect Dominic’s well-being by (1)

discussing the ongoing litigation and appeal with Dominic and telling him the

residential schedule would be different after the appeal; (2) instructing Dominic to

change his story to enable Grzegorz to seek to change the parenting plan; (3)

using Dominic to collect information about the mother’s house; (4) obstructing

Dominic’s therapy; and (5) discussing disclosures Dominic had made to his

therapist and requiring Dominic to write an apology note for the “damages”

caused by these disclosures.

        Grzegorz appeals. Magdalena cross-appeals.



                                          4
No. 80301-8-I/5


                                          II

       Grzegorz alleges that the trial court erred in making various fact-based

discretionary decisions during the 12-day trial. Specifically, he alleges that the

trial court erred by (A) admitting Dr. Wieder’s supplemental parenting evaluation,

(B) limiting his cross-examination of Magdalena’s mother, and (C) showing bias

against him.

   A. The trial court did not err by admitting Dr. Wieder’s supplemental
      parenting evaluation. Grzegorz waived his objection to the evaluation and
      chose not to cross-examine Dominic’s therapist.

       Grzegorz argues that the trial court erred by admitting Dr. Wieder’s

supplemental parenting evaluation because the trial court’s pretrial ruling

prohibited the parties from calling Dominic’s therapist as a trial witness, and Dr.

Wieder consulted the therapist for his evaluation. Grzegorz relies on RCW

26.09.220(3), which states that a party “may” call any person consulted for such

an evaluation for cross-examination.

       However, the trial court later reversed the pretrial ruling and allowed the

parties to depose Dominic’s counselor or call her at trial. Grzegorz’s attorney

then withdrew his objection to the admission of Dr. Wieder’s supplemental

evaluation, stating: “we objected to it on the ground that we couldn’t call Dr.

Maizel [the son’s counselor] . . . so I guess I’ll withdraw my objection because

you–you gave us the authority to call her.” Grzegorz also consciously waived the

opportunity to cross-examine the therapist, testifying that he “made a conscious

decision” not to call her in order to preserve the “therapy relationship.”




                                          5
No. 80301-8-I/6


       Because Grzegorz withdrew his objection to the admission of Dr. Wieder’s

supplemental evaluation and waived his right to cross-examine the therapist, the

trial court did not err by admitting the supplemental evaluation.

   B. Limiting Grzegorz’s cross-examination of Magdalena’s mother was proper
      because he failed to make an offer of proof regarding her alleged criminal
      history.

       Grzegorz argues that the trial court erred by not allowing him to further

cross-examine Magdalena’s mother regarding what he alleges is “her criminal

history and alcoholism.” A trial court does not abuse its discretion in limiting

cross-examination when an attorney fails to make an offer of proof of those

matters he would expect to establish by further cross-

examination. See, e.g., State v. Ingle, 64 Wn.2d 491, 494, 392 P.2d 442 (1964).

       Grzegorz failed to make an offer of proof that Magdalena’s mother had

been convicted of a crime. When the trial court asked Grzegorz’s attorney what

convictions he thought she had, the attorney responded “I don’t know for sure.”

Because the attorney failed to make an offer of proof regarding what convictions

he expected to establish by further cross-examination, the trial court did not

abuse its discretion by limiting cross-examination.

   C. Trial court did not err by quashing the subpoena Grzegorz issued to
      Magdalena’s former attorney when the testimony sought was not relevant
      to the issues at trial.

       Grzegorz argues that the trial court erred by quashing the subpoena and

deposition of Magdalena’s former attorney Anthony Gipe, who had allegedly

advised Magdalena regarding how to provide notice of the relocation to




                                          6
No. 80301-8-I/7


Grzegorz. Grzegorz asserts that Magdalena had waived her attorney-client

privilege with Gipe.

        On September 17, 2018, the trial court granted Magdalena’s motion to

quash the subpoena and strike the deposition of Gipe. The court’s written order

explained: “Mother was found in contempt for her failure to properly notify the

father of her intent to relocate. Perhaps advice of an attorney was a post-hoc

justification for this, but this issue has already been resolved. It is the reasons for

the relocation that are at issue now.” 3

        The trial court’s stated reasoning was that notice of relocation, to which

Gipe’s testimony was allegedly relevant, was not at issue at trial; rather, the issue

was Magdalena’s reasons for relocation. The court’s decision was based on

irrelevance, not on attorney-client privilege. The trial court did not err.

    D. The trial court did not show bias favoring Magdalena.

        Grzegorz argues that the trial court showed bias favoring Magdalena

during trial for several reasons, none of which we find persuasive. 4

        A trial court is presumed to perform its functions regularly and properly

without bias or prejudice. In re Marriage of Meredith, 148 Wn. App. 887, 903,

201 P.3d 1056 (2009). The test for determining whether a judge’s impartiality

might reasonably be questioned is an objective one that assumes the reasonable


        3  On December 11, 2018, in a hearing regarding Grzegorz’s pretrial motion to authorize
and order Gipe’s testimony at trial, the court ruled that it would only allow Gipe to be called at trial
if the mother opened the door. The request to call Gipe at trial was denied for the same reasons
the subpoena was quashed.
         4 Grzegorz also argues that the trial court showed bias in its posttrial finding that he

exhibited his intransigence in his motion for Judge Craighead to recuse herself after both parties
agreed she could talk with Dr. Wieder in camera and she had done so. Grzegorz fails to assign
error to this finding, and we treat it as a verity on appeal. See Tapper v. Emp’t Sec. Dep’t, 122
Wn.2d 397, 407, 858 P.2d 494 (1993).


                                                   7
No. 80301-8-I/8


person knows and understands all of the relevant facts. Sherman v. State, 128

Wn.2d 164, 206, 905 P.2d 355 (1995). The party claiming bias or prejudice must

support the claim with evidence of the trial court’s actual or potential bias. State

v. Dominguez, 81 Wn. App. 325, 328-29, 914 P.2d 141 (1996).

       First, Grzegorz asserts that the trial court showed prejudice by “retaliating”

against him for reporting to the police that Magdalena recorded her phone calls

with him.

       On the last day of trial, Grzegorz’s attorney requested that the court lift the

requirement for supervised residential time. The trial court declined the request,

stating in relevant part that “also the evidence that your client contacted the

police makes me concerned about even more antagonism between the parties.

So until I make my findings and issue my orders, I’m not going to change it.”

This issue is now moot because the requirement for supervised residential time

ended when the trial court issued its modified parenting plan on April 5, 2019.

Grzegorz also cites generally to the hearing regarding his pretrial motion to

exclude the recorded phone calls. At that hearing, the court granted the motion

to exclude the recorded phone calls. This was not bias.

       Second, Grzegorz alleges that the trial court was biased in not ensuring

that both parties had equal time to present evidence at trial. However, he fails to

identify a single instance in which he raised this issue to the trial court. Similarly,

he fails to cite to the record to establish his claim that the trial court limited the

time given to him to present evidence at trial while providing disproportionate

time to Magdalena. He establishes no claim to appellate relief.



                                            8
No. 80301-8-I/9


       Third, Grzegorz cites as evidence of bias the trial court’s limiting of his

cross-examination of Magdalena’s mother. As detailed above, the cross-

examination was properly limited because there was no offer of proof. This was

not bias.

       Last, Grzegorz asserts that the trial court showed bias by “telling

Magdalena not to answer questions regarding the recordings she made in

violation of RCW 9.73.030” and “giving hints to Magdalena’s attorney about how

to overcome objections.” He offers no citation to the record for these allegations;

accordingly, we decline to consider them.

       Grzegorz has not demonstrated that the trial court showed any bias in

favor of Magdalena.

                                             III

       Grzegorz next alleges error in the trial court orders (A) allowing relocation,

(B) changing the parenting plan, and (C) awarding attorney fees to Magdalena.

        A. Relocation order.

       After trial, on April 5, 2019, the court issued a 17-page order allowing

Magdalena to relocate with Dominic. 5

       In addition to the findings included on the 9-page mandatory form, the trial

court attached 8 additional pages of 43 specific findings. Grzegorz fails to assign

error to any of the trial court’s findings of fact. RAP 10.3(a)(4) and (g) require

separate assignments of error to each of the trial court’s contested factual




       5See Final Order and Findings on Objection about Moving with Children and Petition
about Changing a Parenting/Custody Order (Relocation).


                                              9
No. 80301-8-I/10


findings. Because these findings have not been challenged, we treat these

findings as verities on appeal. In re Estate of Lint, 135 Wn.2d 518, 532-33, 957

P.2d 755 (1998); Tapper v. Emp’t Sec. Dep’t, 122 Wn.2d 397, 407, 858 P.2d 494

(1993). We thus reject any and all arguments that the trial court erred in making

findings of fact that were contrary to the evidence, or challenging any of these

findings.

       We will defer to the trial court’s ultimate relocation ruling because the trial

court had discretion to grant or deny relocation after consideration of the factors

set forth in RCW 26.09.520. In re Marriage of Fahey, 164 Wn. App. 42, 56, 262

P.3d 128 (2011).

       Grzegorz argues that the trial court “overruled two previous orders”—

referencing prior orders holding Magdalena in contempt—when it found that

Magdalena’s reasons for moving were in good faith. Because the challenged

orders involved completely different legal issues, his assertion is incorrect; no

orders were overruled.

       On June 8, 2017, the trial court found Magdalena in contempt for

relocating without providing the 60-day notice required by the parenting plan.

The contempt order stated that Magdalena “acted in bad faith” because she “tried

to cover up her failure to comply with the relocation statute and parenting plan.”

On July 14, 2017, the court denied Magdalena’s motion for revision of the

contempt order.

       After trial, in the order allowing relocation, the trial court found that

Magdalena’s reasons for moving were in good faith. To the extent Grzegorz is



                                           10
No. 80301-8-I/11


challenging this finding, he failed to assign error to it. We treat it as a verity on

appeal. See Tapper, 122 Wn.2d at 407; see also RAP 10.3(g) (“A separate

assignment of error for each finding of fact a party contends was improperly

made must be included with reference to the finding by number.”). 6

        Regardless, that the trial court had previously found that Magdalena acted

in bad faith by trying to cover up her failure to abide by the relocation statute and

parenting plan presents separate and unrelated legal issues from whether she

had good faith reasons for requesting relocation in the relocation proceeding.

The contempt issue was “bad faith” by failing to comply with a parenting plan in

violation of RCW 29.09.160. In contrast, at the trial regarding relocation, the trial

court was considering, among other factors, “[t]he reasons of each person for

seeking or opposing the relocation and the good faith of each of the parties in

requesting or opposing the relocation.” RCW 26.09.520(5). These are separate

inquiries.

        The trial court did not “overrule two previous orders,” as Grzegorz alleges.

Rather, the orders referenced involved entirely separate and distinct legal issues.

        Grzegorz also argues that the rebuttable presumption that the intended

relocation of the child will be permitted in RCW 26.09.520 does not apply. We

disagree. Under the child relocation act, “a person with whom the child resides a



        6  Grzegorz’s assignment of error 17 states, “The Trial Court erred by overruling previous
court orders finding that the mother’s relocation was done in bad faith. [Clerk’s Papers (CP)] 893-
896, CP 4438-4454.” Located at CP 4438-4454 is the trial court’s entire relocation order,
including the attached findings. Because Grzegorz failed to include a separate assignment of
error for each finding of fact that he contends was improperly made, with reference to the finding
by number, he did not properly assign error to any finding of fact. Merely including a range of
pages in the clerk’s papers without following the specific requirements of RAP 10.3(g) is not
sufficient to assign error to a finding of fact.


                                                11
No. 80301-8-I/12


majority of the time” must provide notice of a proposed relocation. RCW

26.09.430. There is a rebuttable presumption that the intended relocation of the

child will be permitted. RCW 26.09.520. In a 50/50 residential schedule, neither

parent is “a person with whom the child resides a majority of the time,” so neither

parent is entitled to the child relocation act’s presumption permitting

relocation. In re Marriage of Snider, 6 Wn. App. 2d 310, 317, 430 P.3d 726

(2018). Here, however, there was not a 50/50 residential schedule at the time of

trial. Grzegorz’s residential time was only two weekends per month, one

overnight mid-week each week, and one visit during dinner each week.

Magdalena was the parent with whom Dominic resided a majority of the time.

The rebuttable presumption that relocation would be permitted applied;

Magdalena was entitled to this presumption.

       Grzegorz has not demonstrated that the trial court erred in its order

allowing relocation.

       B. Amended Parenting Plan.

       On July 16, 2019, the trial court entered its amended parenting plan. In

addition to the 23-page mandatory form, the trial court again attached the same

additional 8 pages of 43 findings made after trial. Again, because Grzegorz fails

to assign error to any of these findings, we treat them as verities on

appeal. See Tapper, 122 Wn.2d at 407.

       We review a trial court’s decisions about parenting plan provisions for an

abuse of discretion. In re Custody of Halls, 126 Wn. App. 599, 606, 109 P.3d 15

(2005). A trial court abuses its discretion if the decision rests on unreasonable or



                                         12
No. 80301-8-I/13


untenable grounds. Halls, 126 Wn. App. at 606. Because the trial court hears

evidence firsthand and has a unique opportunity to observe the witnesses, we

are “‘extremely reluctant to disturb child placement dispositions.’” In re

Parentage of Schroeder, 106 Wn. App. 343, 349, 22 P.3d 1280 (2001)

(quoting In re Marriage of Schneider, 82 Wn. App. 471, 476, 918 P.2d 543

(1996), overruled on other grounds by In re Marriage of Littlefield, 133 Wn.2d 39,

940 P.2d 1362 (1997)). Decisions regarding residential provisions must be made

in the best interest of the child after considering the factors set forth in RCW

26.09.187(3). In re Parentage of J.H., 112 Wn. App. 486, 492-93, 49 P.3d 154

(2002).

       Grzegorz argues that the trial court erred in the amended parenting plan

by (1) failing to consider Dominic’s relationship with his sibling and the parents’

work schedules, (2) awarding Magdalena sole decision-making in certain areas,

(3) violating his constitutional rights, and (4) ordering him to have a psychological

exam and follow all treatment recommendations.

       1. The trial court properly considered Dominic’s relationship with his
          sibling and the parents’ work schedules.

       In determining the residential provisions of a permanent parenting plan,

the trial court considers the best interest of the child by analyzing seven factors

identified in RCW 26.09.187(3)(a)(v), (vii), including “[t]he child’s relationship with

siblings” and “[e]ach parent’s employment schedule.” Grzegorz argues that the

trial court failed to take into account these two factors.




                                          13
No. 80301-8-I/14


       Even a cursory examination of the trial court’s findings proves this to be

untrue. The trial court issued specific findings concerning both Dominic’s

relationship with his brother and the parents’ work schedules:

       34. The father and Jessica Gogolowicz recently had a child in late
       December whom Dominic has barely seen. It is certainly in
       Dominic’s best interest to develop a bond with his young brother
       and to feel that he is very much part of the familial unit. It is
       concerning to the court that the father, after the baby was born,
       opted not to have visits at all with Dominic because of the father’s
       frustration with having to have supervised visits. The father must
       learn to place Dominic’s emotional needs over his own.

       35. Both parents asked to be the primary custodian. The mother
       works full-time but has a more flexible schedule and has exhibited
       an ability to juggle the demands of her job with being a parent. The
       father also works full-time and his job is a demanding one. Since
       Dominic was a newborn, the father has continuously been unable
       to shoulder the demands of parenting due to his focus upon his
       work.

       The trial court properly considered these factors in determining the

residential provisions in the amended parenting plan.

       2. The trial court did not err by awarding Magdalena sole decision-making
          authority in certain areas because she was reasonably opposed to
          mutual decision-making in these areas.

       Grzegorz next argues that the trial court erred by awarding Magdalena

sole decision-making authority in the amended parenting plan. We disagree.

       RCW 26.09.187 provides that the court “shall” order sole decision-making

authority to one parent when it finds that “[o]ne parent is opposed to mutual

decision making, and such opposition is reasonable based on the criteria” set

forth in the next subsection of the statute, which include “[t]he history of

participation of each parent in decision making in each of the areas,” and

“[w]hether the parents have a demonstrated ability and desire to cooperate with


                                          14
No. 80301-8-I/15


one another in decision making in each of the areas.” RCW 26.09.187(2)(b)(iii),

(c)(ii), (iii).

          Initially, it should be noted that the trial court only awarded Magdalena

sole decision-making authority as to certain major decisions, such as

school/educational, health care (not emergency), and, in certain instances,

extracurricular activities affecting the other parent’s residential time. The trial

court ordered other major decisions to be made jointly, including driving/car

ownership, after school and work-related day care, cell phone ownership and

use, and religious upbringing.

          The trial court explained in its amended parenting plan the reasons it

limited major decision making:

          Major decision-making should be limited because:

          One of the parents does not want to share decision-making and this
          is reasonable because of problems as described in 3.b above, the
          history of each parent’s participation in decision-making, the
          parents’ ability and desire to cooperate with each other in decision-
          making.

          The “problems as described in 3.b above” are “[a]busive use of conflict-

Grzegorz Gogolowicz uses conflict in a way that endangers or damages the

psychological development” of Dominic.

          The trial court’s written reasons for its allocation of decision-making

authority clearly mirror the statutory considerations in RCW 26.09.187(2)(b) and

(c): a parent’s reasonable opposition to mutual decision-making based on history

of parental participation and demonstrated ability and desire to cooperate. These

reasons are supported by the trial court’s extensive and detailed findings. For



                                            15
No. 80301-8-I/16


example, the trial court found that Magdalena has taken greater responsibility for

performing parenting functions relating to Dominic’s daily needs, including

scheduling his medical appointments and being involved in his education. The

trial court also found that Grzegorz had a “very strong agenda to malign the

mother” and had “repeatedly, persistently and consistently throughout the past

several years disparaged the mother.”

       The trial court properly awarded Magdalena sole decision-making

authority in certain areas.

       3. The amended parenting plan does not violate Grzegorz’s constitutional
          rights.

       Grzegorz argues that the final parenting plan violates his constitutional

rights, including his Fourteenth Amendment Right to the “care, custody, and

control” of his child, and his First Amendment rights to free speech and freedom

of religion. We disagree.

       Regarding religion, Grzegorz argues that, as a practicing Catholic who

regularly attends morning mass, the parenting plan violates his rights because it

allows Magdalena to schedule extracurricular activities for weekends when

Dominic is with him, potentially requiring him to miss morning mass to drive

Dominic to these activities. Grzegorz fails to cite any legal authority for his

argument that this facially neutral aspect of the parenting plan could be

construed as a constitutional violation of his right to practice his religion. In

particular, he does not demonstrate that Dominic’s needs will necessitate that he

refrain from attending mass, as opposed to (on occasion) being required to

attend mass at a time other than his preferred time.


                                          16
No. 80301-8-I/17


       Regarding speech, he argues that the parenting plan prohibits both

parents from making statements comparing cars. The provision he is apparently

complaining about is a facially neutral requirement crafted to prevent both

parents from interrogating their child about the other parent or denigrating the

other parent in front of the child: “Neither parent shall ask the child any questions

regarding the other parent’s parenting, behavior during her residential time, or

ask questions or make statements comparing the households, churches,

activities, cars, etc.” He does not establish that this reasonable provision

contravenes any constitutional provision.

       Grzegorz also argues that, during supervised residential time, he could not

speak his first language of Polish with his son because the supervisor would be

unable to understand what he was saying. This issue is moot because

Grzegorz’s residential time is no longer required to be supervised. In any event,

Grzegorz fails to identify any obstacle that prevented him from requesting a

supervisor who spoke Polish, including identifying a Polish-speaking individual of

his choice that could be approvable by the court as a supervisor.

       Such “‘naked castings into the constitutional sea are not sufficient to

command judicial consideration and discussion.’” State v. Gunwall, 106 Wn.2d

54, 62, 720 P.2d 808 (1986) (quoting In re Rosier, 105 Wn.2d 606, 616, 717 P.2d

1353 (1986)). Grzegorz’s various claims are unavailing.

       4. The trial court did not err by ordering Grzegorz to have a psychological
          exam and follow treatment recommendations because the order was
          supported by the court’s findings.




                                         17
No. 80301-8-I/18


       In the amended parenting plan, the court ordered Grzegorz to have a

psychological examination and follow all treatment recommendations. Grzegorz

argues that this was an abuse of the court’s discretion because it was not

recommended by expert witnesses in the case.

       The requirement for a psychological examination and treatment was

supported by the trial court’s findings, to which Grzegorz fails to assign error.

The trial court issued extensive, detailed findings regarding Grzegorz’s “very

strong agenda to malign the mother,” his failure to admit mistakes or recognize

his own wrongdoing, and the effect all of this had on Dominic. The court then

specifically found a need for psychological assessment due to Grzegorz’s lack of

insight and continual demeaning of Magdalena:

       While Dr. Wieder determined that neither parent has mental health
       issues warranting a court’s concern, the court finds otherwise. The
       father’s lack of insight, his persistence in demeaning the mother
       and his failure to recognize the impact this has upon Dominic
       warrants further psychological assessment. A continuation of this
       lack of insight and behavior will likely be detrimental to Dominic,
       especially if the father’s actions exacerbate the level of stress and
       anxiety in this family. In addition, the father’s lack of insight and
       behavior will likely be detrimental to Dominic if the father continues
       disparaging the mother to providers (i.e., teachers and medical
       professionals) unnecessarily.

       Because Grzegorz failed to assign error to these findings, we treat them

as verities. See Tapper, 122 Wn.2d at 407. They support the court’s order for a

psychological examination and treatment.

       To the extent Grzegorz relies on the testimony of Dr. Evans, an expert

witness he presented at trial, we note that the trial court found that this witness’s

testimony was “not reliable. Dr. Evans evidenced a bias against the mother that



                                         18
No. 80301-8-I/19


tainted the believability of his entire testimony.” Again, Grzegorz fails to assign

error to this finding. We thus find his reliance on Dr. Evans’s testimony

unpersuasive.

       Grzegorz argues that the trial court’s comments about his behavior

“unfairly labels him as ‘mentally ill,’ thus contributing to the stigma surrounding

mental illness.” Grzegorz fails to identify any evidence in the record that the trial

court labeled him as mentally ill. The requirement for a psychological evaluation

is not a label of mental illness.

       The trial court did not abuse its discretion in ordering Grzegorz to have a

psychological examination and follow all treatment recommendations.

        C. Attorney fees: pretrial and posttrial.

       Grzegorz argues that the trial court erred in awarding Magdalena attorney

fees in the amount of $50,000 before trial and $150,000 after trial.

       We review attorney fees granted under RCW 26.09.140 for abuse of

discretion. In re Marriage of Coy, 160 Wn. App. 797, 807, 248 P.3d 1101 (2011).

We also review attorney fee awards based on intransigence for an abuse of

discretion. Wixom v. Wixom, 190 Wn. App. 719, 725, 360 P.3d 960 (2015).

       “The court from time to time after considering the financial resources of

both parties may order a party to pay a reasonable amount for the cost to the

other party of maintaining or defending any proceeding under this chapter and for

reasonable attorneys’ fees.” RCW 26.09.140. Family courts “shall” also have

“jurisdiction and full power” in all pending cases to make orders “for attorneys’

fees, suit money or costs as may appear just and equitable.” RCW 26.12.190(1).



                                          19
No. 80301-8-I/20


       The trial court awarded Magdalena $50,000 in pretrial attorney fees on

November 13, 2018, when granting the fifth continuance in the matter: “The

father shall pay the mother $50,000.00 (fifty thousand) dollars in attorneys’ fees

and costs within 2 weeks of this order. Total attorneys’ fees and costs will be

ordered at end of trial, including this $50,000.”

       After trial, the court awarded Magdalena an additional $150,000 in

attorney fees. The trial court granted $100,000 of these attorney fees due to

Grzegorz’s intransigence. The remaining $50,000 award was based on the

court’s finding that Magdalena has a strong financial need and Grzegorz had the

ability to pay.

       Grzegorz asserts that the trial judge who awarded the $150,000 in

attorney fees after trial was “either unaware or neglected to note” the earlier

$50,000 pretrial attorney fee award. To the contrary, the judge’s order denying

reconsideration of the attorney fees explicitly clarified that “the $150,000

judgment is in addition to the other attorney’s fees and costs previously ordered

in this action.” The record of proceedings also reflects that at the hearing

regarding reconsideration, Grzegorz brought the $50,000 previously awarded in

attorney fees to the court’s attention and the court acknowledged it. No error is

shown.

       Grzegorz also argues that he was not intransigent. The trial court found to

the contrary: “Throughout the pendency of the trial and throughout the trial, the

father was intransigent. The intransigence permeated the proceedings.” The

court also found that “[t]he father delayed in providing discovery, refused to be



                                          20
No. 80301-8-I/21


fully forthright when providing discovery, engaged in unnecessary litigation, filed

frivolous motions and caused the opposing party to incur unnecessary fees. In

short, the father was unduly difficult throughout litigation.” The court then went

on to provide a detailed list of examples of Grzegorz’s intransigence. Given the

trial court’s detailed findings, to which Grzegorz does not assign error, the trial

court did not abuse its discretion in ordering attorney fees to Magdalena based

on Grzegorz’s intransigence.

       Grzegorz next asserts that the trial court did not have sufficient information

regarding Magdalena’s financial situation or attorney fees to award reasonable

fees. However, the trial court’s findings specifically reflect that the court

possessed and considered extensive evidence regarding finances, including “the

financial declaration, the tax returns, savings and checking accounts, credit card

statements, retirement accounts, investment accounts, pay stubs and the

testimony provided.” The trial court also specifically found that Magdalena’s

attorney fees were reasonable. Grzegorz fails to assign error to any of these

findings, so we treat them as verities on appeal. No error is demonstrated.

       Grzegorz next argues that Magdalena was required to file a motion in

order to obtain relief, citing to RCW 26.09.140. But that statute, quoted above,

does not require a party to file a motion in order to bring the request to the

attention of the court. His contention fails.

       The trial court did not abuse its discretion by awarding Magdalena the

$50,000 in attorney fees before trial or the $150,000 in attorney fees after trial.




                                          21
No. 80301-8-I/22


                                         IV

       Grzegorz next alleges various errors in the contempt proceedings.

Punishment for contempt of court is within the sound discretion of the trial court,

and this court will not reverse a contempt order absent an abuse of that

discretion. In re Marriage of Mathews, 70 Wn. App. 116, 126, 853 P.2d 462

(1993).

       The trial court issued specific findings that Grzegorz violated the parenting

plan. Grzegorz does not challenge those findings. Therefore, they are verities

on appeal. Moreman v. Butcher, 126 Wn.2d 36, 39, 891 P.2d 725 (1995).

       Grzegorz alleges that the trial court erred during the contempt

proceedings when it (A) declined to recuse itself, (B) allowed for him to be served

the contempt order to show cause by mail, (C) considered extraneous evidence,

(D) relied on hearsay, and (E) ordered him to pay Magdalena’s attorney fees for

the contempt proceedings.

   A. The trial judge did not err by declining to recuse herself from the contempt
      proceedings because she had already made discretionary rulings in the
      case.

       Grzegorz contends that the trial judge erred by denying his request that

she recuse herself from the contempt proceedings. This is so, he asserts,

because he filed a notice of disqualification before the judge had made any

discretionary ruling in the case. He is wrong.

       “Notice of disqualification must be filed and called to the attention of the

judge before the judge has made any discretionary ruling in the case.” RCW

4.12.050(1)(a). For the purposes of this statute, “the case” includes “pre-trial,



                                         22
No. 80301-8-I/23


post-trial and appellate proceedings.” State v. Clemons, 56 Wn. App. 57, 59, 782

P.2d 219 (1989).

       In her oral decision declining to recuse herself, the judge explained that

she had issued many discretionary orders in the case: “I’m going to deny that

motion because I do not believe it’s a new matter. And, obviously, I’ve exercised

a lot of discretion in issuing many orders in this matter, and I think a motion for

contempt is part of this matter.” The judge then issued a written order denying

Grzegorz’s motion for disqualification “for the reason that prior discretion has

been exercised.”

       Grzegorz argues that contempt is a “separate proceeding,” citing the

criminal case of State ex rel. Russell v. Superior Court for King County, 77 Wash.

631, 138 P. 291 (1914). However, Russell was an “original proceeding”—that is,

no action was pending—for criminal contempt based on actions outside the

presence of the court. 77 Wash. at 633-34. The authority cited is inapposite. In

fact, there is a “well-recognized distinction between criminal and civil contempt

proceedings.” In re Marriage of Didier, 134 Wn. App. 490, 501, 140 P.3d 607

(2006).

       The judge was correct that the contempt proceeding was not a new

matter. Instead it was in the “nature of a civil process issued by the court to

enforce obedience to the mandate contained in its judgment.” State ex rel.

Gourley v. Smith, 78 Wash. 292, 293, 139 P. 60 (1914). Grzegorz had already

“submitted [him]self to the jurisdiction of the court upon the trial of the principal




                                          23
No. 80301-8-I/24


action.” Gourley, 78 Wash. at 294. Thus, the contempt proceeding was

“ancillary or supplemental to the original action.” Gourley, 78 Wash. at 293.

       Because the contempt proceedings were part of the same case in which

the trial judge had already issued many discretionary orders, Grzegorz’s notice of

disqualification was untimely. The trial court did not err by declining to recuse

from the contempt proceeding.

   B. The trial court did not err by allowing Magdalena to serve the contempt
      order to show cause on Grzegorz by mail because the King County Local
      Family Law Rules (KCLFLR) allow for such service.

       Grzegorz argues that the trial court erred by allowing Magdalena to serve

the contempt order to show cause on him by mail.

       KCLFLR 17(a)(2) allows for a court to order service of an order to show

cause in a manner other than personal service: “Unless otherwise ordered, a

copy of the Order to Show Cause and all supporting documents shall be

personally served upon the person alleged to be in contempt.” (Emphasis

added.)

       At the hearing on November 21, 2019, discussing the issue of service,

Grzegorz’s attorney stated to the court: “You said he doesn’t need to be served

personally, then I think he needs to be served by mail or some other method.” In

response, Magdalena’s attorney suggested service via certified mail, and the

court agreed. Magdalena mailed the order to show cause and supporting

documents by certified mail, first-class mail, and one-day priority mail.

       Grzegorz claims that he was prejudiced by being served by mail because

it could lead to delay. Based on the dates of mailing, however, the documents



                                         24
No. 80301-8-I/25


arrived well ahead of the 14-day required notice. See CR 5(b)(2); KCLFLR

17(a)(1), 6(b)(1). Grzegorz does not allege that the 14-day deadline was missed.

The record also reflects that counsel for Grzegorz was present at the hearing at

which the order to show cause was entered and received the order and motion

electronically.

       Because the court ordered service by certified mail, as authorized by

KCLFLR 17(a)(2), and Grzegorz does not point to any actual prejudice, no

appellate relief is warranted on this claim of error.

   C. The trial court did not erroneously consider extraneous evidence.

       Grzegorz alleges that the trial court erred during the contempt hearing

when it stated that a different superior court judge had ordered supervised

residential time with Dominic and “acknowledged the evidence presented was

not sufficient.”

       At the contempt hearing, the trial court began its oral ruling by explaining

that it was impossible to divorce its assessment of the issues at the contempt

hearing from what had occurred before and during the relocation trial, and

reiterated this theme again later:

       So I think that assessment of the issues presented . . . in
       preparation for the hearing today and at the hearing today, I think it
       is impossible to divorce the assessment from the events leading up
       to today. And by that I mean what occurred before our relocation
       trial, what occurred during our relocation trial, and what has
       occurred in the past 11 months.

       ....

       If these allegations and this information were new, and if it was the
       first time the Court heard of them, I don’t think it would be adequate
       to find the father in violation. And by violation I mean violating a


                                          25
No. 80301-8-I/26


       valid court order in bad faith. But I retained jurisdiction, and one of
       the reasons I retained jurisdiction is because I had a huge amount
       of information to inform how I assessed the case going forward
       after the relocation trial and that would inform my ruling subsequent
       to the relocation trial. I cannot and I will not divorce my assessment
       of the issues before me from what I’ve learned thus far.

       In the same oral ruling, the trial court stated that another judge had

previously ordered that Grzegorz’s residential time with Dominic be supervised:

       Prior to trial, so before December of 2018, the Court, notably
       another judge, not me, determined that the father’s visitation
       [residential time] should be supervised based on the concern about
       the father’s persistent questioning of the child about the mother and
       about this case.

       Grzegorz alleges that all the comments quoted above regarding the

history of the proceedings were impermissible reliance on extraneous evidence.

We disagree.

       Initially, we note that the trial court’s oral ruling was followed by a written

decision complete with findings of fact that are verities on appeal because

Grzegorz failed to assign error to them. See Tapper, 122 Wn.2d at 407. For this

reason, Grzegorz’s attempt to attack the court’s contempt decision via the trial

court’s oral ruling is unavailing.

       In any event, the trial court properly considered the history of the

proceedings leading to the amended parenting plan in deciding whether

Grzegorz had violated that plan in bad faith. This was not extraneous evidence,

but rather significant history of the same proceedings that helped explain the

intent and purpose of the provisions of the amended parenting plan that

Grzegorz was alleged to have violated. As the trial court noted, the concerns

expressed in the contempt proceedings by the mother, guardian ad litem, and


                                          26
No. 80301-8-I/27


Dominic’s therapist were the same concerns expressed before trial, leading to

supervised residential time and, at trial, leading the trial court to put specific

provisions in the parenting plan to protect Dominic’s emotional well-being. Under

these circumstances, the trial court properly considered Grzegorz’s history of the

same injurious behavior in finding that his violation of the parenting plan

provisions specifically designed to ensure Dominic’s emotional well-being was in

bad faith.

       Specifically regarding supervised residential time, if the same superior

court judge had previously ordered supervised residential time, she could have

considered it; the fact that a different judge was assigned to the case earlier does

not change the analysis. The trial court expressly considered and declined to

order supervised residential time as a remedy for contempt.

       The trial court did not err.

   D. The trial court did not rely on hearsay.

       Grzegorz argues that the trial court erred in relying on hearsay to find him

in contempt. Specifically, he argues that “Magdalena relied on self-serving

hearsay under Rule 802 from their child, Dominic, as well as a report from the

Guardian Ad Litem. [Report of Proceedings] 12/18/19 pp. 29, 132, 143.”

       Grzegorz objects to admission of the guardian ad litem’s report on the

basis that he did not have the opportunity to cross-examine Dominic’s therapist,

whom the guardian ad litem had consulted for the report. RCW 26.09.220(3)

states that any party “may” call as a witness any person whom the guardian ad

litem “has consulted for cross-examination.”



                                          27
No. 80301-8-I/28


          The trial court repeatedly acknowledged that Grzegorz had the right to

cross-examine Dominic’s therapist, Dr. Maizel, and that Grzegorz had sufficient

time to subpoena him for the hearing. Grzegorz was not prevented from

exercising his right to cross-examine the counselor. The fact that Grzegorz, for

whatever reason, did not exercise this permissive—not mandatory—right did not

preclude the trial court from accepting the guardian ad litem’s report into

evidence.

          Regarding the alleged hearsay from Dominic, Grzegorz fails to identify any

specific statements from Dominic that he believes were hearsay. However,

based on the citations to the record he provides, it appears that he is referring

again to the guardian ad litem’s report. Thus, the same analysis as above

applies.

          In short, the trial court did not err by admitting the guardian ad litem’s

report.

   E. The trial court properly awarded Magdalena her attorney fees for the
      contempt proceedings.

          When the trial court holds a parent in contempt of an order pursuant to

RCW 29.09.160(1), the court “shall” punish the party “by awarding to the

aggrieved party reasonable attorneys’ fees and costs incidental in bringing a

motion for contempt of court.” The statute is mandatory. Grzegorz argues that

the amount of attorney fees awarded was not reasonable. However, the trial

court found that it was: “The lawyer fees and costs listed in the Money Judgment

in section 8 below were incurred and are reasonable.” Grzegorz failed to raise

this issue below and fails to assign error to this finding on appeal. The trial court


                                             28
No. 80301-8-I/29


did not abuse its discretion by awarding Magdalena $6,949.44 in attorney fees

for bringing the successful motion for contempt. See Coy, 160 Wn. App. at 807

(a court’s award of attorney fees under RCW 26.09.140 is reviewed for abuse of

discretion).

                                      V

       Grzegorz appeals several rulings that are now moot. We therefore decline

to address them.

       “‘[W]here only moot questions or abstract propositions are involved, . . .

the appeal . . . should be dismissed.’” Hart v. Dep’t of Social & Health Servs.,

111 Wn.2d 445, 447, 759 P.2d 1206 (1988) (alterations in original)

(quoting Sorsenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512

(1972)). We will review moot issues only if they are of “continuing and

substantial interest.” Hart, 111 Wn.2d at 447. None of Grzegorz’s moot claims

meet this standard.

       Grzegorz challenges the November 13, 2018 pretrial order requiring that

his residential time with his son be supervised, and the court’s ruling denying his

request to lift the supervision requirement before it ruled on final orders. These

challenges are moot because the supervision requirement was terminated upon

entry of the modified parenting plan on April 5, 2019, which lifted the supervision

requirement.

       Grzegorz also challenges the October 29, 2019 temporary restraining

order suspending his contact with his son. This challenge is also moot because

the court terminated the temporary restraining order on November 18, 2019.



                                          29
No. 80301-8-I/30


       Because these issues are moot, we decline to further address them.

                                          VI

       Magdalena requests that we order that Grzegorz pay her attorney fees on

appeal, listing four bases for this request: (1) RCW 26.09.140, based on the

parties’ relative financial resources (“Upon any appeal, the appellate court may,

in its discretion, order a party to pay for the cost to the other party of maintaining

the appeal and attorneys’ fees in addition to statutory costs.”); (2) RCW

26.09.160, for appealing a contempt order; (3) appealing an order awarding

attorney fees based on his intransigence; (4) because the appeal is frivolous and

the deficiencies of the opening brief violate the appellate rules, unnecessarily

increasing the mother’s attorney fees.

       In this appeal, Magdalena successfully defended the trial judge’s award of

attorney fees; the cost of defending these awards are compensable on

appeal. See RCW 26.09.140. Magdalena also successfully defended the

contempt order; because Grzegorz failed to comply with certain elements of the

amended parenting plan in bad faith, he is responsible for paying reasonable

attorney fees that Magdalena incurred to enforce the court’s contempt

order. See RCW 26.09.160(1), (2)(b)(ii); In re Marriage of Eklund, 143 Wn. App.

207, 218, 177 P.3d 189 (2008). In our discretion, we also award Magdalena the

remainder of her attorney fees on appeal because she has made a showing of

need and Grzegorz’s ability to pay. See RCW 26.09.140. Accordingly, we award

Magdalena her full reasonable attorney fees on appeal payable by Grzegorz in




                                          30
No. 80301-8-I/31


an amount to be determined by a commissioner of this court upon Magdalena’s

compliance with our rules.

       Magdalena further requests that we make Grzegorz’s appellate attorney

jointly responsible for paying her attorney fees on appeal, and sanction both

Grzegorz and his appellate counsel. We decline to do so. We are satisfied that

the award made by our commissioner will prove sufficient.

                                         VII

       Magdalena cross-appeals, arguing that the trial court erred by not ordering

remedial sanctions when it found Grzegorz in contempt. Magdalena argues that

the trial court erroneously believed that it lacked the authority to make changes to

the parenting plan necessary to protect Dominic’s emotional well-being when it

found Grzegorz in contempt.

       However, the issue identified by the trial court was not that it lacked

authority. The trial court recognized that it had the authority to order remedial

sanctions. For example, it considered the remedies of limiting Dominic’s

residential time with Grzegorz, imposing supervised residential time with

Grzegorz, and therapy or other evaluations for Grzegorz.

       The concern identified was that the trial court did not believe that any of

these remedial sanctions would be effective:

       In this extraordinary circumstance, the court cannot identify any
       potentially effective remedial measure in response to the father’s
       contempt. . . .

       ....

       While the court believes the interactions between the father and
       child must change, the court does not believe there are remedial


                                         31
No. 80301-8-I/32


       sanctions available that could coerce compliance with the order and
       therefore, no remedial sanctions are ordered.

       Under these circumstances, we decline Magdalena’s request that we

issue an advisory opinion to the trial court by remanding with general instructions

to review whether Grzegorz is complying with the parenting plan or to reconsider

its contempt order. Magdalena has demonstrated throughout the proceedings

that she is well aware of her right and ability to bring concerns regarding the

parenting plan or Grzegorz’s noncompliance therewith to the trial court’s

attention.

       Affirmed.




WE CONCUR:




                                         32